FOR PUBLICATION

                                                           Jan 12 2015, 9:58 am




ATTORNEYS FOR APPELLANT:                               ATTORNEY FOR APPELLEE:

ALBERT C. HARKER                                       ALFRED H. PLUMMER, III
MARTIN A. HARKER                                       Wabash, Indiana
Kiley, Harker, & Certain
Marion, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA


                                               )
RANDY CORN,                                    )
                                               )
      Appellant-Defendant,                     )
                                               )
             vs.                               )   No. 85A02-1405-PL-323
                                               )
JUNIOR P. CORN, BONNIE C. CORN                 )
AND BENJAMIN CORN,                             )
                                               )
      Appellees-Plaintiffs.                    )


                    APPEAL FROM THE WABASH CIRCUIT COURT
                     The Honorable Thomas M. Hakes, Special Judge
                            Cause No. 85C01-1110-PL-812
                                    January 12, 2015

                              OPINION - FOR PUBLICATION
BAILEY, Judge
                                     Case Summary

       Randy Corn (“Randy”) appeals, and Junior P. Corn (“Junior”), Bonnie C. Corn, and

Benjamin P. Corn (“Benjamin”) (collectively, “the Corns”) cross-appeal the trial court’s

order finding Randy and the Corns to be tenants-in-common of a thirty foot-wide lane (“the

lane”) running through the Corns’ property and into Randy’s property.

       We conclude that the trial court misconstrued the deed provisions relevant to

conveyance of the lane, and that fee simple title to the lane rested solely in Randy. But

because there is evidence to suggest the existence of a prescriptive easement permitting the

Corns to use the lane, and because Randy sought a permanent injunction against such use,

we accordingly reverse the trial court’s finding that Randy and Junior were tenants in

common as to the lane and remand for consideration of each party’s claims as to 1) the

existence and scope of any prescriptive easement, and 2) a permanent injunction.

                                          Issues

       Randy raises the following issue for our review:

         I.   Whether the trial court erred when it found a tenancy in common
              because title to the lane had never been conveyed to the Corns.

       The Corns raise the following issues for our review in the cross-appeal:

        II.   Whether the trial court erred in its construction of the various deeds
              related to the land owned by Randy and the Corns, and therefore
              erroneously found that Randy held title in the lane;

       III.   Whether the trial court erred when it denied the Corns’ claim of
              adverse possession of the lane; and



                                             2
          IV.    Whether the trial court erred when it admitted certain testimony into
                 evidence.

                                Facts and Procedural History

          Randy and the Corns are successors in interest to parcels of land in Wabash County

originally deeded by a United States government land patent.

          By 1897, an 80-acre parcel (“the first parcel”) of the land originally granted by the

patent had been subdivided into a combined 53-acre plot to the north (“the northern

parcel”), and two southern plots: an 8-acre plot on the west (“the western parcel”) and a

19-acre, “L”-shaped parcel on the east (“the eastern parcel”). The northern reach of the

eastern parcel stretched the entire length of the southern boundary of the northern parcel,

so that the eastern parcel wrapped around the northeast corner of the western parcel and

divided the western parcel from the northern one.

          Fee simple title in the western parcel was held by Mary Bailey (“Bailey”)

subsequent to a conveyance on October 22, 1896. The lane at issue in this case is not

mentioned in the 1896 conveyance to Bailey.

          The eastern and northern parcels were owned by Priscilla Yeater (“Yeater”) and

Ludlow Sparling (“Sparling”), a sister and brother who held combined title to the northern

and eastern parcels as tenants in common. The lane at issue in this case ran northward

toward the northern parcel. One stretch of the lane sat entirely within the northern reach

of the eastern parcel as the lane traveled toward the northern parcel. The southernmost

portion of the lane lay along a north-south line marking the eastern boundary of the western

parcel.
                                                3
       On November 29, 1897, three conveyances of property occurred concerning the first

parcel. First, breaking up the common tenancy, Sparling conveyed to Yeater (“the Sparling

conveyance”) title in the eastern parcel. The Sparling conveyance including a provision

“[r]eserving [to Sparling] the title in and to a certain lane thirty-feet-wide running parallel

with the East-line of said quarter-section.” (Joint Ex. 1 at 2.)

       Also on November 29, 1897, Yeater conveyed to Sparling (“the Yeater

conveyance”) the northern plot. The Yeater conveyance reserved for Yeater use of the

lane, providing that:

       Granter herein reserving the right-to use a certain lane extending North and
       South across the said thirteen-acre tract [part of the northern parcel conveyed
       to Sparling], and being the same lane that is now established and being used
       by both Grantor and Grantee herein for ingress and egress to and from their
       respective farms lying in the north half of said South West-quarter of said
       section

(Joint Ex. 1 at 3.)

       In the third conveyance of November 29, 1897, Yeater conveyed to Bailey title in

the eastern parcel (“the Yeater-Bailey conveyance”). In the Yeater-Bailey conveyance,

Yeater again reserved use of the lane, using the following language: “Excepting and

reserving from the above described Real-Estate the title in and to a certain lane and the

right of ingress and egress over the same.” (Joint Ex. 1 at 5.) The Yeater-Bailey

conveyance identifies the lane as running “parallel with the half section line being the East

line of [the] eight-acre tract now owned by the Grantee [Bailey], and extending entirely

across the lands hereby conveyed.” (Joint Ex. 1 at 5; emphasis added.)


                                              4
       On January 21, 1899, Bailey conveyed to Ovid Conner (“the Bailey conveyance”)

the western and eastern parcels transferred to Bailey by the Yeater-Bailey conveyance. The

Bailey conveyance included a provision purportedly “[r]eserving and excepting from the

above described real estate the title in and to a certain lane and the right of ingress and

egress, over the same.” (Joint Ex. 1 at 8.)

       On March 9, 1899, Yeater made another conveyance to Sparling (“the Yeater lane

conveyance”). In the Yeater lane conveyance, Yeater quit-claimed her interest in the lane

to Sparling. The Yeater lane conveyance specified that both title and right of ingress and

egress were conveyed. (Joint Ex. 1 at 10.)

       Over the ensuing years, the northern parcel and the combined eastern and western

parcels were conveyed to different parties without the estates being reunified under a single

title. (Joint Exs. 1 & 2.) In 1977, fee simple title in the northern parcel was conveyed to

Randy and his wife, Debra. In 1984, fee simple title in the western and eastern parcels was

conveyed to Junior.

       Both Randy and Junior used the lane without apparent conflict. Randy used the lane

to access his land and home on the northern parcel; Junior used the lane to access farm and

pasture land on the western and eastern parcels. By the time Junior acquired title to his

parcels, the southern line of the combined eastern and western parcels abutted Speicher

Road. The lane intersected Speicher Road, allowing access to the road from Randy’s

northern parcel and preventing Randy from being landlocked.



                                              5
        Junior subsequently conveyed a portion of the western parcel to his daughter, Becky

Bowman (“Bowman”). Bowman’s portion of the western parcel lay along the southern

edge of the parcel, and did not adjoin the lane. Randy and Junior continued their use of the

lane running through Junior’s two parcels, and Bowman also made use of the lane at times.

In 1999, Junior conveyed approximately two acres of land on the southwestern edge of the

eastern parcel (“Benjamin’s parcel”) to his son, Benjamin. Benjamin’s parcel adjoined the

lane.

        Also in 1999, Benjamin commenced construction of a home on his parcel. At that

time, Randy approached Junior and a work crew on Benjamin’s parcel, claimed that he

held title to the lane, and objected to their use of the lane. Benjamin’s house nevertheless

was constructed with its driveway connected to the lane, rather than to Speicher Road,

which lay immediately south of and abutted with Benjamin’s parcel.

        Thereafter, Randy, Junior, and Bowman continued with their use of the lane, and

Benjamin also began use of the lane to access his home. Over the ensuing years, Benjamin,

Junior, and Randy would all make improvements to the road. Randy’s improvements were

performed independently of any work performed by Junior or Benjamin, and consisted of

applying fill to holes that emerged in the gravel lane. Junior applied gravel to the lane on

several occasions. Benjamin routinely cleared snow on the lane from his home south, and

during heavier snowfalls would remove snow farther north on the lane to allow Randy

easier access to Speicher Road. Benjamin also used a grater on several occasions to even

out the gravel surface.

                                             6
       Randy continued to insist that the lane was exclusively his property, and at various

points in time placed “No Trespassing” signs on the lane or would ask the Corns whether

they were planning to trespass on his land. Nevertheless, all parties continued to make use

of the lane, and no evidence was presented that use of the lane was obstructed beyond an

occasional partial blockage of the lane because of a parked car.

       An attorney for Junior sent a letter to Randy on November 23, 2004. In the letter,

Junior claimed title to the lane, and sought to enter into an agreement with Randy

concerning joint maintenance of the lane. Randy did not respond to this communication.

       In 2006, pursuant to a dissolution of marriage decree, Debra conveyed her interest

in the northern parcel to Randy.

       In 2010, Junior again communicated with Randy, this time notifying Randy that

repairs were needed on a bridge and culvert south of Randy’s parcel on the lane, and

offering Randy the opportunity to inspect the bridge.              Randy disregarded this

communication, but after a phone call from Bowman, he inspected the bridge. Randy did

not see any need to repair the bridge, but did not convey this to Junior; Junior subsequently

paid for repairs to the bridge.

       On October 5, 2011, the Corns filed their Complaint to Quiet Title, contending that

they held title in fee simple to the lane by virtue of the Bailey conveyance of 1899. The

Corns alleged in the alternative that they held fee simple title to the lane as a result of

adverse possession. The complaint thus requested that the trial court issue an order quieting

Randy’s claim in the lane, subject to an easement for ingress and egress to prevent Randy’s

                                             7
property in the northern parcel from being landlocked. The Corns also requested that the

trial court find that they were entitled to compensation for the expenses for upkeep of the

lane and order Randy to pay those expenses.

       On April 2, 2012, Randy filed his counterclaim. Randy alleged that he held title to

the lane, and sought a permanent injunction against the use of the lane by the Corns. Randy

also alleged that the Corns’ litigation was frivolous and pursued in bad faith, and sought

an order requiring the Corns to pay his attorney’s fees.

       A bench trial was conducted on November 14, 2013. On January 27, 2014, the trial

court entered an order including findings of fact and conclusions thereon. The court

concluded that “the Sparling [conveyance] clearly retains the title,” that Yeater retained

only an easement to the lane, that Yeater “had no reason to retain ownership [of the lane]

as she owned no other land that could benefit” and thus “transferred whatever she owned

(an easement) to her brother.” The court stated that it “put[] great weight into the different

language of the Sparling and Yeater [conveyances] and the reference to the right of ingress

and egress found in the Yeater [conveyance],” and concluded that Randy and the Corns

were tenants in common of the lane. (Appellant’s App’x at 146.)

       On February 26, 2014, Randy filed a motion to correct error, which was

subsequently deemed denied. This appeal ensued.




                                              8
                                 Discussion and Decision

                                    Standard of Review

       Randy appeals the trial court’s order denying his motion to correct error. We review

such appeals for an abuse of discretion, which occurs when the trial court’s decision is

clearly against the logic and effect of the facts and inferences supporting the ruling. Hair

v. Deutsche Bank Nat. Trust Co., 18 N.E.3d 1019, 1022 (Ind. Ct. App. 2014). Under that

standard, we review questions of law de novo. Id.

       Underlying the trial court’s deemed denial of Randy’s motion to correct error is the

trial court’s findings, conclusions, and order subsequent to the bench trial. Our review of

the record uncovered no written request from either party for findings or conclusions. Our

standard of review in such cases is well-settled.

       We apply the following two-tier standard of review to sua sponte findings
       and conclusions: whether the evidence supports the findings, and whether
       the findings support the judgment. Findings and conclusions will be set aside
       only if they are clearly erroneous, that is, when the record contains no facts
       or inferences supporting them. A judgment is clearly erroneous when a
       review of the record leaves us with a firm conviction that a mistake has been
       made. We consider only the evidence favorable to the judgment and all
       reasonable inferences flowing therefrom, and we will neither reweigh the
       evidence nor assess witness credibility.

Trust No. 6011, Lake Cnty. Trust Co. v. Heil’s Haven Condominiums Homeowners Ass’n,

967 N.E.2d 6, 14 (Ind. Ct. App. 2012), trans. denied. Though we defer substantially to

findings of fact in such situations, we do not defer to conclusions of law, which we review

de novo. Id.



                                             9
                                         Title to the Lane

       No party in this case disputes Randy’s status as fee simple titleholder of the fifty-

three acre northern parcel by virtue of his position as successor in interest to the land whose

title was transferred from Yeater to Sparling in the Yeater conveyance. Nor does any party

dispute the Corns’ ownership of title to the twenty-seven acres straddling the lane. The

sole dispute is as to title over the lane itself.

       Thus, we turn to the question of whether Randy, the Corns, or both held title to the

lane. The trial court concluded Randy and the Corns held title to the lane as tenants in

common; each party contends that it alone holds fee simple title, and asserts its claim based

upon deed provisions. Thus, we are faced solely with a legal question concerning the

construction of those deed provisions.

       There are several rules of construction to be used when construing the
       meaning of a particular deed. The object of deed construction is to ascertain
       the intent of the parties. Hemenway Memorial Presbyterian Church v.
       Aigner (1982), Ind.App., 443 N.E.2d 93, 94. In so doing, a deed is to be
       regarded in its entirety and the parts are to be construed together so that no
       part is rejected. Id. Where there is no ambiguity in the deed, the intention
       of the parties must be determined from the language of the deed alone.
       Enderle v. Sharman (1981), Ind.App., 422 N.E.2d 686, 692; Long v. Horton
       (1956), 126 Ind.App. 651, 133 N.E.2d 568.

Brown v. Penn Cent. Corp., 510 N.E.2d 641, 643 (Ind. 1987). The construction of the

terms of a written instrument such as a deed is a pure question of law, the review of which

which we conduct de novo on appeal. Keene v. Elkhart Cnty. Park & Recreation Bd., 740

N.E.2d 893, 896 (Ind. Ct. App. 2000).



                                                    10
       The Sparling conveyance transferred to Yeater title in the eastern parcel, but

reserved for Sparling title in the lane itself with a provision, “[r]eserving [in Sparling] the

title in and to a certain lane thirty-feet-wide running parallel with the East-line of said

quarter-section.” (Joint Ex. 1 at 2.) The Yeater conveyance, which transferred title in the

northern parcel to Sparling, included the following provision:

       Granter herein reserving the right-to use a certain lane extending North and
       South across the said thirteen-acre tract [part of the northern parcel conveyed
       to Sparling], and being the same lane that is now established and being used
       by both Grantor and Grantee herein for ingress and egress to and from their
       respective farms lying in the north half of said South West-quarter of said
       section…

(Joint Ex. 1 at 3.)

       Thus, Sparling, who assumed sole title over the northern parcel, reserved his title

interest in the lane running through the eastern parcel. Yeater reserved the right of use “for

ingress and egress” of the lane.

       Yeater subsequently conveyed her interest in the eastern plot to Bailey, who already

owned the western plot. Yeater’s conveyance to Bailey expressly reserved “title in and to

a certain lane and the right to ingress and egress over the same…the West-line of which

lane running North and South parallel with the half-section line being the East-line of said

eight-acre tract now owned by the Grantee [Bailey].” (Joint Ex. 1 at 5; emphasis added.)

       Taken together, the plain language of these three conveyances indicates that

Sparling and Yeater, who previously owned as tenants in common the eastern and northern

parcels under a single title, agreed to subdivide the two parcels. Sparling took sole fee


                                              11
simple title to the northern parcel. The Yeater-Bailey conveyance makes it clear that the

lane ran “parallel with” the eastern boundary line of the western parcel—but that the lane

was not part of Bailey’s western parcel, because the lane’s western edge formed the eastern

boundary of the western parcel. Thus, Bailey did not hold title to the lane prior to the

Yeater-Bailey conveyance. Further, the Yeater-Bailey conveyance reserves to Yeater “title

in and to” the lane “and the right of ingress and egress over the same.” (Joint Ex. 1 at 5.)

       Two additional conveyances, both in 1899, further clarify title over the lane. On

January 21, 1899, Bailey and her husband, Frances, conveyed their combined title over the

western and eastern parcels to Ovid Conner. That deed expressly excepted from the

conveyance “title in and to a certain lane”—the lane at issue in this case. (Joint Ex. 1 at

8.) Moreover, on March 9, 1899, Yeater subsequently conveyed both the title and right of

ingress and egress to Sparling in March 1899. (Joint Ex. 1 at 10.)

       In summary, then, all documents in the chain of title pertaining to the earliest

transfers in which the lane is mentioned make it clear that 1) the lane was part of the eastern

parcel; 2) Sparling retained title in the lane; 3) Yeater’s conveyance of the eastern parcel

to Bailey did not include within its four corners title to the lane; and 4) Bailey did not

consider the lane part of the combined eastern and western parcels, and did not purport to

convey title in the lane to Conner in 1899. The Corns are successors in interest to the estate

conveyed to Bailey, Conner, and subsequent titleholders, and this line of conveyances

excludes ownership of the lane from that chain of title.



                                              12
       The Corns’ brief on appeal contends that even if this is the case, nevertheless the

reservation of title and right of use in the Yeater-Bailey-Lessing chain of title documents

contradict one another, and this works to grant Randy only an easement to use the lane.

They characterize these provisions in the Yeater-Bailey-Lessing chain of title as a

habendum clause, that is, a clause in the granting portion of the deed that “defines the extent

of the ownership in the thing granted,” the function of which clause “is properly to

determine what estate or interest is granted by the deed” and which “may lessen, enlarge,

explain, or qualify, but not totally contradict or be repugnant to, [the] estate granted in the

premises.”   Tazian v. Cline, 686 N.E.2d 95, 100 n.9 (Ind. 1997) (quoting Blacks’ Law

Dictionary 710 (6th ed. 1990)).

       The Corns’ argument in this regard misses the mark.              First, it ignores the

unconflicting, unambiguous reservation by Sparling of “title” in the lane in the Sparling

conveyance to Yeater. The least interest Randy could have, as successor in interest to the

Sparling conveyance, is that of a tenant in common of a fee simple interest in the lane; this

defeats the Corns’ contention that the trial court erred when it concluded that Randy held

some form of fee simple title in the lane, rather than merely an easement.

       Second, as we have observed above, when Yeater conveyed to Bailey the eastern

parcel that contained the lane, Yeater reserved both “title in and to” the lane, as well as

“the right of ingress and egress over the lane.” (Joint Ex. 1 at 5.) Yeater subsequently

conveyed these rights to Sparling by means of a quitclaim deed, and Bailey’s conveyance

to Conner also expressly reserved from the grant both “title in and to” and “the right of

                                              13
ingress and egress over the lane.” (Joint Ex. 1 at 8.) The Corns contend this to be the type

of habendum that “totally contradicts[s] or [is] repugnant to” the estate granted by Yeater

to Bailey. Tazian, 686 N.E.2d at 100 n. 9.

       We disagree. The habendum providing “right of ingress and egress” does not

“contradict or defeat” Yeater’s reservation of title in the conveyance to Bailey. Id. And

though “surplusage” may “convict[] the parties of using unnecessary and redundant

language,” it may “acquit[] them of the charge of inconsistency and of making a void

instrument.” Davenport v. Gwilliams, 133 Ind. 142, 31 N.E. 790, 791 (1892). The

reservation of fee simple title in that conveyance is clear; accordingly, as a result of the

reservation in the Sparling conveyance, and the 1899 quitclaim deed conveying Yeater’s

title interest in the lane to Sparling, fee simple title in the lane rested solely in Sparling.

Subsequent transfers from Sparling all include in their terms both title in and right to use

of the lane; that chain of title ends with Randy. Accordingly, under the terms of the deeds

associated with conveyance of the various parts of the original parcel, sole fee simple

ownership of the lane rests with Randy.

       We accordingly agree with both parties that the trial court erred when it found that

Junior and Randy shared title in the lane as tenants in common, and hold that as a matter

of law, Randy held fee simple title in the lane.

                                     Adverse Possession

       Our holding that fee simple title to the lane rests solely with Randy does not resolve

the appeal in its entirety. The Corns contend that, if Randy holds fee simple title to the

                                              14
lane by virtue of the deed provisions, the trial court erred when it did not find that the Corns

took fee simple title of the lane from Randy by means of adverse possession.

       To establish adverse possession of the lane, the Corns were required to establish by

clear and convincing evidence the elements of “(1) control, (2) intent, (3) notice, and (4)

duration.” Wilfong v. Cessna Corp., 838 N.E.2d 403, 406 (Ind. 2005). The Indiana

Supreme Court has reformulated the common-law elements upon review of established

case law, and explained these elements as follows:

       (1) Control—The claimant must exercise a degree of use and control over
       the parcel that is normal and customary considering the characteristics of the
       land (reflecting the former elements of “actual,” and in some ways
       “exclusive,” possession);

       (2) Intent—The claimant must demonstrate intent to claim full ownership of
       the tract superior to the rights of all others, particularly the legal owner
       (reflecting the former elements of “claim of right,” “exclusive,” “hostile,”
       and “adverse”);

       (3) Notice—The claimant’s actions with respect to the land must be sufficient
       to give actual or constructive notice to the legal owner of the claimant’s intent
       and exclusive control (reflecting the former “visible,” “open,” “notorious,”
       and in some ways the “hostile,” elements); and,

       (4) Duration—the claimant must satisfy each of these elements continuously
       for the required period of time (reflecting the former “continuous” element).

Fraley v. Minger, 829 N.E.2d 476, 486 (Ind. 2005).

       In their cross-appeal, the Corns contend that the trial court erred when it found that

they had not obtained fee simple title over the lane through adverse possession.

Specifically, Junior contends that the trial court incorrectly found that the Corns had not

established the element of control by clear and convincing evidence, and argues that the

                                              15
characteristics of the lane, the nature of the use of the lane by the Corns and Randy, and

the payment of taxes on the land by Junior weighed properly in Junior’s favor.

       The trial court found that Junior did not exercise control because he did not possess

the lane exclusively, that all parties used the lane daily, and that Randy had done so since

1977—seven years before Junior acquired title to the western and eastern parcels. While

Junior’s use of the lane may comport with that of an owner’s use and Randy’s use may

resemble that of one making use of an easement, neither of these characterizations of use

compel an outcome different from that arrived at by the trial court as to Junior’s adverse

possession claim. Junior’s contentions to the contrary amount to requests that we reweigh

evidence. We cannot do this, and we accordingly find no error in the trial court’s denial of

Junior’s claim of adverse possession.

       That does not end our consideration of the case, however. As our supreme court

observed in Wilfong, the four reformulated elements of adverse possession “appl[y] as well

for establishing prescriptive easements, save for those differences required by the

differences between fee interests and easements.” 838 N.E.2d at 406. And while we find

no error in the trial court’s ultimate determination that Junior did not establish by clear and

convincing evidence his entitlement to title over the lane under a theory of adverse

possession, we observe that he presented evidence relevant to a claim for a prescriptive

easement over some portion of the lane. Further, in pleading the elements of adverse

possession, Junior also pled the elements for a prescriptive easement under the Indiana

Supreme Court’s formulation of that doctrine in Fraley and Wilfong. But because the trial

                                              16
court found that Randy and Junior were tenants in common, it would not have addressed

the question of a prescriptive easement.

       Further, we note that Randy’s prayer for relief included a request for entry of a

permanent injunction against the Corns’ use of the lane. Because the trial court found that

Randy and Junior were tenants in common, it did not address Randy’s request for

permanent injunctive relief.

       Thus, outstanding questions remain concerning the existence, nature, and scope of

a prescriptive easement, on the one hand, and Randy’s sought-after permanent injunction,

on the other. Our reversal of the trial court’s ruling on the question of title over the lane

does not resolve those matters, and we therefore remand this case for further proceedings.

                                Admissibility of Evidence

       We turn, finally, to the Corns’ final contention in their cross-appeal, namely, that

the trial court abused its discretion in admitting certain testimony during the bench trial.

We review a trial court’s decision on evidentiary matters for an abuse of discretion. Reed

v. Bethel, 2 N.E.3d 98, 107 (Ind. Ct. App. 2014).

       Here, the Corns direct our attention to testimony offered by Greg Metz (“Metz”)

and John Stevens (“Stevens”), whom Randy called as witnesses to testify concerning their

work compiling an abstract of title and surveying the parcels. At trial, the Corns timely

objected to statements that they contend are opinions drawing legal conclusions as to the

proper construction and effect of the deeds. But we review the construction of deeds and

other conveyances of real property de novo as solely legal matters. Keene, 740 N.E.2d at

                                             17
896. Having reviewed the deeds de novo, we reached a construction of the 1897 and 1899

conveyances that differs from that of the trial court. We accordingly do not reach the issue

of the admissibility of the testimony of Metz and Stevens.

                                        Conclusion

       The trial court erred as a matter of law when it construed the conveyances to provide

a tenancy in common as to Randy and Junior; rather, Randy holds sole title to the lane.

The trial court did not err when it declined to find that Junior had taken title of the lane

through adverse possession. However, the Corns’ complaint alleged a claim for relief

under a theory of prescriptive easement, and Randy sought a permanent injunction; because

of the trial court’s findings in the case, neither of these were addressed at the trial court

level, and we accordingly remand this matter to the trial court for further proceedings

consistent with our opinion today. Finally, because of our disposition of the case, we do

not reach the Corns’ contentions concerning erroneous admission of opinion testimony.

       Reversed and remanded.

ROBB, J., and BROWN, J., concur.




                                             18